Title: To Thomas Jefferson from Thomas Newton, 1 June 1801
From: Newton, Thomas
To: Jefferson, Thomas


               
                  Dr Sir
                  Norfolk June 1 1801
               
               Mr. James Taylor Jr informd me he had sent by Capt Stephen Moore two pipes of Brasil wine & had reserved two more for you to be sent by some other oppertunity; Capt. Moore has promised his particular care of them & to forward them to you from Alexandria.—The Frigates I expect will sail this day, the French Frigate Semilante is in Hampton road I beleive ready for sailing & it is said here that the Boston is cruising of our Capes to have a brush with her, I hope it is no harm to wish they may not meet; we have no later news here than you have. I shall be exceedingly obliged if send the enclosed to Mr Smith & am respectfully
               Yr Obt Servt.
               
                  
                     Thos Newton
                  
               
               
                  12 OClock. The frigates have saild The Semilante I beleive has not they have a fine wind—
               
            